DETAILED ACTION
This office action is in response to the application filed January 15, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/15/2021, 1/26/021 and 7/8/2021 are being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ipposhi (US 2005/0012153) in view of Liang (US 2013/0277754) and in further view of Shin (US 2009/0051008). 
With respect to Claim 1, Ipposhi shows (Fig. 10B) most aspects of the current invention including a design method of a dummy pattern layout, comprising:
obtaining an integrated circuit layout design comprising a substrate (SB) which includes a transistor region (TR) and a dummy region (DR) including dummy conductive structures via a computer  (par 85)
configuring locations of dummy conductive structures (D2)
However, Ipposhi does not show the integrated circuit layout design comprising resistor elements, wherein the dummy conductive structures are aligned with the resistor elements; and configuring locations of dummy support patterns, wherein each of the dummy support patterns is configured between two adjacent dummy conductive structures, and each of the dummy conductive structures is equidistant from the dummy support patterns on both sides.
On the other hand, Liang discloses (Fig. 14) a semiconductor structure comprising a resistor region (500) and a dense region (400), a resistor element (321b) disposed above dummy conductive structures (310) and aligned with the dummy conductive structure (par 28). Liang teaches doing so to vertically align the resistor element with the dummy conductive structure, and further to use a contact plug to land on the resistor element so the landing accuracy can be improved and the resistance value can be increased as well (par 28).

It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have the integrated circuit layout design comprising resistor elements, wherein the dummy conductive structures are aligned with the resistor elements, in the device of Ipposhi to vertically align the resistor element with the dummy conductive structure, and further to use a contact plug to land on the resistor element so the landing accuracy can be improved and the resistance value can be increased as well.
However, Liang does not show configuring locations of dummy support patterns, wherein each of the dummy support patterns is configured between two adjacent dummy conductive structures, and each of the dummy conductive structures is equidistant from the dummy support patterns on both sides.
On the other hand, Shin shows (Fig. 10A-10B) a semiconductor structure, comprising a substrate (101) comprising a resistor region (b2 region), dummy conductive structures (120) in the resistor region, and configuring locations of dummy support patterns (103), wherein each of the dummy support patterns is configured between two adjacent dummy conductive structures, and each of the dummy conductive structures is equidistant from the dummy support patterns on both sides (par 60). Shin teaches doing so to prevent the resistor from being silicidized during silicidation of the neighboring gate patterns, which otherwise can change its resistance value. Furthermore, heat applied to the resistor is reduced, thereby mitigating or avoiding change of the resistance value due to applied heat (par 5 and 65).

It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have configuring locations of dummy support patterns, wherein each of the dummy support patterns is configured between two adjacent dummy conductive structures, and each of the dummy conductive structures is equidistant from the dummy support patterns on both sides in the device Ipposhi to prevent the resistor from being silicidized during silicidation of the neighboring gate patterns, which otherwise can change its resistance value. Furthermore, heat applied to the resistor is reduced, thereby mitigating or avoiding change of the resistance value due to applied heat.
With respect to Claim 2, Shin shows (Fig. 1-10B) wherein a method of configuring the locations of the dummy support patterns comprises, selecting empty areas between the dummy conductive structures, wherein the empty areas are areas to be inserted by the dummy support patterns, inserting the dummy support patterns into the empty areas, configuring a distance between the dummy support patterns and the dummy conductive structures, and configuring a distance between ends of the dummy support patterns.
With respect to Claim 3, Shin shows (Fig. 10A-10B) wherein a width of each of the dummy support patterns is less than a distance between two adjacent dummy conductive structures.
Regarding claim 3, Differences in widths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such widths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality 
Since the applicant has not established the criticality of widths and similar widths are known in the art (see e.g. Shin), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Ipposhi.
The specification contains no disclosure of either the critical nature of the claimed widths or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 4, Shin shows (Fig. 10A-10B) wherein each of the dummy support patterns is located at a central location between two adjacent dummy conductive structures (par 60).
With respect to Claim 5, Shin shows (Fig. 10A-10B) wherein the dummy support patterns are a portion of the substrate (par 60).
With respect to Claim 6, Shin shows (Fig. 10A-10B) wherein the dummy conductive structures comprise dummy metal gate structures or dummy contacts (par 66).
With respect to Claim 7, Liang discloses (Fig. 14) wherein the resistor elements comprise high-resistance resistors (par 5 and 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814